DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuth 4,621,953.
In regard to claim 1, McGuth discloses an elbow fitting for a hydro-vac apparatus, comprising:
a curved cylindrical pipe 10 including a first metal material, the pipe including:
a first end (bottom end of 10):
a second end (top right end of 10);
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end;
a flange (flange on the exterior of the top right end of 10) coupled to the second end of the curved cylindrical pipe; and 
a cladding layer 20 welded 25 to the interior surface of the pipe, wherein the cladding layer includes an abrasion-resistant metal material (alloy steel) and the cladding layer is welded in correspondence with dispersion of heat from the pipe (the weld is created by melting the metal and the metal fuses together as heat is dissipated from the pipe and the weld solidifies).
In regard to claim 2, wherein the cladding layer includes a plurality of ridges 20 that extend into the cavity, and the plurality of ridges includes a first ridge 20 and a second ridge.
In regard to claim 3, wherein the first ridge 20 is abutted against the second ridge 20.
In regard to claim 4, wherein the first ridge and the second ridge are continuous around the interior surface of the pipe (see fig. 5).
In regard to claim 5, wherein the fitting includes a flow axis that extends from the first end to the second end of the pipe, and the first ridge and the second ridge extend into the cavity and perpendicular to the flow axis.
In regard to claim 9, the first end of the curved pipe is offset at an angle with respect to the second end of the curved cylindrical pipe (90 degrees).
In regard to claim 10, the pipe includes first and second flanges (see flanges at both ends of 10 in fig. 1).
In regard to claim 17, wherein the cladding layer penetrates into the interior surface (welds 25 of the cladding would penetrate into the interior surface of the pipe).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuth 4,621,953.
In regard to claim 7, McGuth discloses three ridges 20 adjacent to one another with 
protrusions extending into the cavity, but does not disclose the protrusions varying in size.  However, it would have been obvious to one of ordinary skill in the art to having some ridges extend farther into the cavity than others because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In regard to claims 11, McGuth discloses the use of alloy steels, but does not disclose the exact materials of the steel or if the pipe is made from a different material than the abrasion resistant material.  However, it would have been obvious to one of ordinary skill in the art to modify the steel of McGuth to include the materials recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuth 4,621,953 in view of Ferre et al. 2014/0283942.
	In regard to claims 14-16, McGuth discloses an elbow with a cladding layer for conveying abrasive material, but does not disclose the elbow as having the dimensions recited in the present invention.  Ferre et al. teaches that it is common and well known in the art to provide elbows with a cladding layer with a pipe diameter less than 12 inches and with a cladding layer and pipe wall thickness of approximately .25 inches (see paragraph 50).  Therefore it would have been obvious to one of ordinary skill in the art to modify the dimensions of McGuth  to include those taught by Ferre et al., as the practice of supplying cladded elbow fittings with these dimensions is common and well known in the art.  
9.	Claims 1-2, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287.
In regard to claim 1, Martin et al. discloses an elbow fitting 16 for a hydro-vac apparatus, comprising:
a curved cylindrical pipe 16 including a first metal material and configured for insertion into a hose, the pipe including:
a first end 40:
a second end 38;
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter 20 of the pipe, wherein the perimeter of the pipe does not exceed a diameter of the first end 22;
a flange 38 coupled to the second end of the curved cylindrical pipe.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide welded cladding to internal surfaces of curved cylindrical pipe that convey slurry, where the cladding is welded in correspondence with dispersion of heat from the pipe (the weld cools allowing the metal to fuse through dispersion of heat from the pipe), in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 2, the cladding layer 77 includes a plurality of ridges that extend into the cavity, and the plurality of ridges includes a first ridge and a second ridge (the helically wound bead 77 of Greenwall).
In regard to claim 12, wherein the groove 40 is positioned proximate to a center section 10 of the pipe 16.
In regard to claim 13, wherein the flange 38 includes at least one through-hole 41 configured to receive a fastener 18 (“to couple the fitting with a nozzle” is considered an intended use limitation).
In regard to claim 18, Martin et al. discloses a hydro-vac apparatus, comprising: 
a hose 12 configured to transport excavated material; a vacuum pump 14 configured to apply a suction force to the hose; and 
a first elbow fitting 16 configured to couple with a nozzle, including: 
a curved cylindrical pipe 16 including a first metal material, the pipe including:
a first end 22:
a second end 38:
an interior surface defining a cavity;
an exterior surface, the exterior surface defining a perimeter of the pipe and the perimeter of the pipe does not exceed a diameter of the first end:
a flange 38 coupled to the second end of the cylindrical pipe; 
wherein the cylindrical pipe 40 of the first fitting is inserted into a first end of the hose 12.
Martin et al. discloses a curved cylindrical pipe 16 for vacuuming sludge, slurries and solids, but does not disclose if the curved cylindrical pipe has an internal cladding.
Greenwall teaches that it is common and well known in the art to provide welded cladding to internal surfaces of curved cylindrical pipe that convey slurry where the cladding is welded in correspondence with dispersion of heat from the pipe (the weld cools through dispersion of heat from the pipe allowing the metal to fuse together) in order to improve wear resistance of the conduit (see paragraphs 2 and 3).
Therefore it would have been obvious to one of ordinary skill in the art to modify the interior surface of 16 of Martin et al. to include cladding, as taught by Greenwall, in order to improve upon the wear resistance of the pipe.
In regard to claim 21, Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 does not disclose the exact wall thickness and cladding layer.  However, it would have been obvious to one of ordinary skill in the art to modify the pipe to include the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 and further in view of Boltus 2013/0098405.
In regard to claim 20, Martin et al. in view of Greenwall disclose a hydro-vac apparatus 
as described above, but does not disclose a nozzle attached to the flange 38 of the first fitting 16.
	Boltus teaches that it is common and well known in the art to use flanges 42 in order to attach nozzles 61 to a flanged end of a fitting 11 of a hydro-vac apparatus. Therefore it would have been obvious to one of ordinary skill in the art to attach a nozzle to the flange 38 of Martin et al. in view of Greenwall, as taught by Boltus.
11.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0261556 in view of Greenwall 2010/0187287 and further in view of Ferre et al. 2014/0283942.
	In regard to claim 21, Martin et al. in view of Greenwall discloses an elbow with a cladding layer for conveying abrasive material, but does not disclose the elbow as having the dimensions recited in the present invention.  Ferre et al. teaches that it is common and well known in the art to provide elbows with a cladding layer with a pipe diameter less than 12 inches and with a cladding layer and pipe wall thickness of approximately .25 inches (see paragraph 50).  Therefore it would have been obvious to one of ordinary skill in the art to modify the dimensions of Martin et al. in view of Greenwall to include those taught by Ferre et al., as the practice of supplying cladded elbow fittings with these dimension is common and well known in the art.  
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-11, 13-18 and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/833,129 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
14.	Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.
Applicant argues that McGuth and Martin in view of Greenwall fail to disclose a cladding layer welded in correspondence with dispersion of heat from a pipe.  The Examiner disagrees, as the cladding is welded.  The weld is created by heating the pipe to melt the metal and as heat is dispersed from the pipe, the weld cools and solidifies, thereby attaching the cladding layer to the pipe wall.  Therefore both rejections have been maintained.
Applicant’s arguments with respect to claim(s) 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679